Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. There are a total of 20 claims and claims 1-20 are pending.



	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,9, 10,11, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG (US 2016/0018524 A1) in view of Chao (US 2015/0070523 A1).
Regarding claim 1, ZENG teaches a method of generating an image of an environment of a vehicle([abstract]- system and method for fusing the outputs from multiple LiDAR sensors on a vehicle that includes cueing the fusion process in response to an object being detected by a radar sensor and/or a vision system), comprising: determining, by a processor, a first position of a plurality of positions within a first field of view([abstract]- system and method for fusing the outputs from multiple LiDAR sensors on a vehicle that includes cueing the fusion process in response to an object being detected by a radar sensor and/or a vision system. The method includes providing object files for objects detected by the LiDAR sensors at a previous sample time, where the object files identify the position, orientation and velocity of the detected objects. The method projects object models in the object files from the previous sample time to provide predicted object models. The method also includes receiving a plurality of scan returns from objects detected in the field-of-view of the sensors at a current sample time and constructing a point cloud from the scan returns. The method then segments the scan points in the point cloud into predicted scan clusters, where each cluster identifies an object detected by the sensors); controlling, by the processor, a discrete scanning device based on the first position([abstract]- system and method for fusing the outputs from multiple LiDAR sensors on a vehicle that includes cueing the fusion process in response to an object being detected by a radar sensor and/or a vision system. The method includes providing object files for objects detected by the LiDAR sensors at a previous sample time, where the object files identify the position, orientation and velocity of the detected objects. The method projects object models in the object files from the previous sample time to provide predicted object models. The method also includes receiving a plurality of scan returns from objects detected in the field-of-view of the sensors at a current sample time and constructing a point cloud from the scan returns. The method then segments the scan points in the point cloud into predicted scan clusters, where each cluster identifies an object detected by the sensors); wherein the second field of view is within the first field of view([para 0008]- For a vehicle with multiple LiDAR sensors, multiple point cluster maps are returned, and for over-lapping sensor field-of-views, the sensors may be tracking the same object; see also [para 0038 and 0041]); and combining, by the processor, the pixel data from the second field of view with pixel data captured from a third field of view associated with one of the plurality of positions to form image data depicting the environment of the vehicle([para 0008]-a vehicle may have multiple LiDAR sensors to provide a 360° field-of-view around the vehicle. These multiple LiDAR sensors may include side looking sensors, rearward looking sensors and forward looking sensors. Each of the sensors track objects in its field-of-view independently of the other sensors. Using the scan point returns from the multiple sensors, the range map is generated to track objects in proximity to the host vehicle. For a vehicle with multiple LiDAR sensors, multiple point cluster maps are returned, and for over-lapping sensor field-of-views, the sensors may be tracking the same object. It is necessary to combine the scan point maps of the sensors so that the same object tracked by the sensors is processed as a single target).
However, ZENG does not disclose capturing, by an imaging device, pixel data for a plurality of pixels within a second field of view associated with the first position.
In an analogous art, Chao teaches capturing, by an imaging device, pixel data for a plurality of pixels within a second field of view associated with the first position([para 0072]- Image data of images 1 through N can be input into the alignment module 505. The alignment module 505 can include instructions that configure the processor 320 to align the first and second images. For example, the alignment module 505 can discover the correspondence relationships among the images using known alignment techniques to map pixel coordinates from the first image to corresponding pixel coordinates of the second image. For example, pixel-to-pixel matching or feature-based methods can be used to identify correspondence relationships between the images; see also [para 0004]- he integration of digital processing technology with imaging devices has enabled more powerful and easier to use photographic products, and has enabled compact devices to capture and enhance image data. For example, digital imaging devices may employ image stitching, which is the process of combining multiple photographic images with overlapping fields of view to produce a segmented panorama or high-resolution image). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Chao to the modified system of ZENG to provide image capture systems which allow for dynamic image stitching to form a group image, and which provide a quick and effective tool to simplify the actions needed by the user [Chao; paragraph 0007].
Regarding claim 9, Chao teaches maintaining the first position of the discrete scanning device for a predetermined time period to enable the capturing of the pixel data for the plurality of pixels([para 0007]- to provide image capture systems which allow for dynamic image stitching to form a group image, and which provide a quick and effective tool to simplify the actions needed by the user. An embodiment of the systems and methods discussed herein can provide a user interface, for example in a viewfinder of an image capture device or another display associated with the image capture device, which enables a first photographer to capture a first image of a first part of a group, and then enables a second photographer to see a translucent overlay of the first image while capturing a second image of a second part of the group which can include the first photographer or vice versa. The user interface may also allow a user to adjust relative positioning of the first image and the second image. The relative positioning can be used to align the first and second images for image stitching).
Regarding claim 10, Chao teaches wherein the combining comprises stitching pixels from the second field of view with pixels from the third field of view ([para 0004; 0023]- which is the process of combining multiple photographic images with overlapping fields of view to produce a segmented panorama or high-resolution image. Commonly performed through the use of computer software, most approaches to image stitching align the edges of two or more images, determine overlapping regions of the edges, and combine the images based on the overlapping regions).
Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1. Hence; all limitations for system claim 11 have been met in method claim 1.
Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 9.
Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 10.


Claims 2-4 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG in view of Chao as applied to claim 1 above and further in view of TAN et al. (CN 108957900 A).
Regarding claim 2, the combination of ZENG and Chao don’t explicitly disclose wherein the discrete scanning device includes one or more liquid crystal phase plates and one or more polarized gratings.
In an analogous art, TAN teaches wherein the discrete scanning device includes one or more liquid crystal phase plates and one or more polarized gratings([pg. 4, para 4 and lines 18-31]- in a bidirectional four-beam liquid crystal optics phased array antenna as an example, and specifically designed mechanism as follows: (1) are vertical on the same optical axis to the optical axis transmissive liquid crystal polarization grating, transmissive liquid crystal optical phased array and a polarization beam splitter Liquid crystal polarization grating and liquid crystal phased array are parallel to each other and perpendicular to the incident light optical axis; the liquid crystal optics phased array and liquid crystal polarization grating through the same aperture, liquid crystal optical phased array liquid crystal polarization grating optical axis liquid crystal polarization gratings is rough capture execution module, controlling a light beam not determined area of preset discrete scanning , performing spatial optical communication light beam scanning capturing, liquid crystal optical phased array is tracking module, control light beam to a spatial light communication beam tracking). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TAN to the modified system of ZENG and Chao to providie a silicon-based substrate multi-beam optical phased array antenna to solve the multi-beam deflection problem [TAN; pg. 2, lines 14-15].
Regarding claim 3, TAN teaches wherein the plurality of positions is based on a number of the one or more liquid crystal phase plates([pg. 4, para 4 and lines 18-31]- in a bidirectional four-beam liquid crystal optics phased array antenna as an example, and specifically designed mechanism as follows: (1) are vertical on the same optical axis to the optical axis transmissive liquid crystal polarization grating, transmissive liquid crystal optical phased array and a polarization beam splitter Liquid crystal polarization grating and liquid crystal phased array are parallel to each other and perpendicular to the incident light optical axis; the liquid crystal optics phased array and liquid crystal polarization grating through the same aperture, liquid crystal optical phased array liquid crystal polarization grating optical axis liquid crystal polarization gratings is rough capture execution module, controlling a light beam not determined area of preset discrete scanning , performing spatial optical communication light beam scanning capturing, liquid crystal optical phased array is tracking module, control light beam to a spatial light communication beam tracking). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TAN to the modified system of ZENG and Chao to providie a silicon-based substrate multi-beam optical phased array antenna to solve the multi-beam deflection problem [TAN; pg. 2, lines 14-15].
Regarding claim 4, TAN teaches wherein the plurality of position is based on performance characteristics of the liquid crystal phase plates[pg. 4, para 4 and lines 18-31]- in a bidirectional four-beam liquid crystal optics phased array antenna as an example, and specifically designed mechanism as follows: (1) are vertical on the same optical axis to the optical axis transmissive liquid crystal polarization grating, transmissive liquid crystal optical phased array and a polarization beam splitter Liquid crystal polarization grating and liquid crystal phased array are parallel to each other and perpendicular to the incident light optical axis; the liquid crystal optics phased array and liquid crystal polarization grating through the same aperture, liquid crystal optical phased array liquid crystal polarization grating optical axis liquid crystal polarization gratings is rough capture execution module, controlling a light beam not determined area of preset discrete scanning , performing spatial optical communication light beam scanning capturing, liquid crystal optical phased array is tracking module, control light beam to a spatial light communication beam tracking). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of TAN to the modified system of ZENG and Chao to provide a silicon-based substrate multi-beam optical phased array antenna to solve the multi-beam deflection problem [TAN; pg. 2, lines 14-15].
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 3.
Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth in claim 4.

Claims 5-8, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZENG in view of Chao and TAN as applied to claim 2 above and further in view of McGARVEY et al. (US 2021/0351222 A1; Date filed: May 06,2020).

Regarding claim 5, the combination of ZENG, Chao and TAN don’t explicitly disclose wherein the imaging device includes a two-dimensional array of single-photon avalanche diodes. 
In an analogous art, McGARVEY teaches wherein the imaging device includes a two-dimensional array of single-photon avalanche diodes([abstract]-an imaging device may include single-photon avalanche diodes (SPADs). The single-photon avalanche diodes may be arranged in a one-dimensional or two-dimensional array in a SPAD-based semiconductor device). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of McGARVEY to the modified system of ZENG, Chao and TAN to improve sensitivity to incident light, single-photon avalanche diodes (SPADs) may sometimes be used in imaging systems. Single-photon avalanche diodes may be capable of single-photon detection [McGARVEY; para 0004].
Regarding claim 6, McGARVEY teaches wherein the capturing the pixel data comprises counting and arrival time recording([para 0025]- SPAD device 202 may also include readout circuitry 212. There are numerous ways to form readout circuitry 212 to obtain information from SPAD device 202. Readout circuitry 212 may include a pulse counting circuit that counts arriving photons. Alternatively or in addition, readout circuitry 212 may include time-of-flight circuitry that is used to measure photon time-of-flight (ToF). The photon time-of-flight information may be used to perform depth sensing. In one example, photons may be counted by an analog counter to form the light intensity signal as a corresponding pixel voltage. The ToF signal may be obtained by also converting the time of photon flight to a voltage. The example of an analog pulse counting circuit being included in readout circuitry 212 is merely illustrative).
Regarding claim 7, McGARVEY teaches wherein the capturing the pixel data comprises determining an irradiance by fitting histogram data to a statistical model of photon flux([para 0030]- an imaging system including a silicon photomultiplier having a common output for all of the SPAD pixels, the imaging system may not have any resolution in imaging a scene (e.g., the silicon photomultiplier can just detect photon flux at a single point)).
Regarding claim 8, McGARVEY teaches wherein the capturing the pixel data further comprises applying a bandpass filter to the irradiance to at least one of narrow a spectral bandwidth, regulate optical transmission, adjust incoming scene light, and set a spectral regime([para 0037]- mage data from SPAD-based semiconductor device 14 may be provided to image processing circuitry 16. Image processing circuitry 16 may be used to perform image processing functions such as automatic focusing functions, depth sensing, data formatting, adjusting white balance and exposure, implementing video image stabilization, face detection, etc. For example, during automatic focusing operations, image processing circuitry 16 may process data gathered by the SPAD pixels to determine the magnitude and direction of lens movement (e.g., movement of lens 28) needed to bring an object of interest into focus. Image processing circuitry 16 may process data gathered by the SPAD pixels to determine a depth map of the scene).
Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth in claim 5.
Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth in claim 6.
Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth in claim 7.
Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 8.

Citation of Pertinent Prior Art


The prior art are made of record and not relied upon but considered pertinent to applicant’s disclosure:

1.	Zhou Yumeng., US 2022/0053124  A1, discloses systems and methods for processing information from a rotatable camera.
2.	GUPTA Yashket., US 2022/0272300  A1, discloses methods, that can be scalable for multi-video-stream capabilities.
3.	Dins et al; US 2022/0121836 A1, discloses a state transmission prediction.


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD NAZMUL HAQUE whose telephone number is (571)272-5328. The examiner can normally be reached IFW.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 5712727327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MD N HAQUE/Primary Examiner, Art Unit 2487